DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 8/1/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 4/15/2022, applicant agrees to withdraw inventions of group 1 (claims 17-24) and group 3 (claims 31-33), and elects group 2 (claims 25-30). Hence Claims 17-24 and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26, 28-29 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 25, the term of “…opposite surface being rough and having a convex spherical surface…” (line 4-5) is vague and renders the claims indefinite. Instant disclosure teaches that a rough surface of adhesive layer A comprises a plural of convex spherical surface portions, not just one convex spherical surface. Apparently, just one convex spherical surface cannot make claimed surface rough.

The term of “a condensing film D having a prism row” (line 7) and “a condensing film E having a prism row” (line 9) are vague and renders the claims indefinite. Instant disclosure teaches that each of condensing film D and E comprises a plural of prism rows, not just one prism row.

The term of “the maximum height” (line 18) is indefinite and lacks antecedent, as nowhere in claim 1 defines “a maximum height”.

The term of “the prism row of the condensing film” (line 29) is vague and renders the claims indefinite. Current claim cites more than one prism rows (see line 7-9) and more than one condensing films (line 7-9), it is unclear which one is the cited one in line 29.

Claims 26, 28-29 and 34-35 are rejected as containing the deficiencies of claim 25 through their dependency from claim 25.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
     
(a) Stevenson et al (US 6846089) is cited for teaching a laminated optical sheet (abstract; figs. 1, 10-11 and 14) comprising: an adhesive layer A, one surface thereof being a smooth surface, the opposite surface being rough and having a convex spherical surface (fig. 11, 1108); a condensing film D having a prism row; a condensing film E (fig. 10, 1002, 1004); an adhesive layer B and a diffusion film C (fig. 14B, 1454, 1406) and wherein the films are stacked in an order with condensing film D, adhesive layer A, condensing film E, adhesive layer B, and a diffusion film C, integrated to form the laminated optical sheet (fig. 10 and fig. 14B).

 (b) Park et al (US 20070297062) is cited for teaching a laminated optical sheet (abstract; figs. 1, 4 and 7) comprising: an adhesive layer (fig. 7, 350); a condensing film having a prism row (fig. 7, 321); and a diffusion film C having a cross sectional shape which includes plural convex portions (I) of polygonal cross section or curved cross section arranged in parallel along with random irregularities (II) lower than the maximum height of the convex portion (I) on the same surface (fig. 7, 340, 341, 342).

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872